Appeal by employer from award of compensation.' It is stipulated that the only points to be raised are (1) that the evidence does not support the Industrial Board’s finding that the claimant’s “ average weekly wage was the sum of $63.46,” and (2) that the Board had power under section 22 of the Workmen’s Compensation Law to modify and correct all awards previously made and paid. Claimant was injured May 31, 1928. He had been working for this employer three weeks at a wage of twelve dollars a day and a five and one-half day week. The employer’s first report of injury also showed a wage rate of sixty-six dollars per week. During the year previous to his accident he had worked from May 31, 1927, to December 14, 1927, at similar employment at twelve dollars per day and between this latter date and the date of the accident for other employers in the same type of employment for about two months at these same wages. In the early proceedings in the case awards were made and paid upon a determination that claimant’s average weekly wage amounted to sixty-three dollars and forty-six cents and the insurance carrier filed a notice stating that the weekly wage was sixty-six dollars. The award now appealed from is for permanent partial disability at the rate of twelve dollars and ninety-eight cents per week. The next previous award was for a period of over a year and nine months at the same rate. Appellant now seeks to establish a different wage rate for the last award and to obtain credit for overpayments made on past awards. Award unanimously affirmed, with costs to the State Industrial Board. We do not pass upon the interpretation placed by the Industrial Board upon section 22 of the Workmen’s Compensation Law. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.